EXHIBIT 10.20

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is made and entered into effective
March 28, 2013 (the “Effective Date”), by and between CytoDyn Inc. (the
“Company”), and Michael Nobel, an individual (“Consultant”).

WHEREAS, Consultant has substantial experience and expertise in communications
consulting; and

WHEREAS, the Company wishes to retain Consultant to assist in the development of
the Company’s communications strategy and Consultant has agreed to be available
from time to time for that purpose.

NOW, THEREFORE, in consideration of the material promises set forth herein and
for other good and valuable consideration, the parties agree as follows:

1. Engagement. The Company hereby engages Consultant, and Consultant hereby
accepts engagement, as an independent consultant to the Company upon the terms
and conditions set forth in this Agreement. The Company and Consultant
acknowledge and agree that Consultant is an independent contractor under this
Agreement and will not be an agent or employee of the Company and will have no
authority to bind the Company. During the term of this Agreement, Consultant
will personally provide consulting services to the Company to assist the Company
in building business relationships in Europe and adjoining regions (the
“Services”). In connection with the Services, Consultant will provide such
information, cooperation and assistance to assist the Company in enhancing its
visibility with potential business partners in Europe and adjoining regions.

2. Term. The term of this Agreement commences on the Effective Date and will end
on May 28, 2013, unless previously terminated as follows:

(a) automatically in the event of the death of Consultant;

(b) by either party upon 3 days’ notice to the other party if such party
breaches any law or defaults under this Agreement; or

(c) either party upon 3 days’ notice to the other party.

Notwithstanding any termination of this Agreement, the provisions of Sections 4,
5 and 6 hereof will survive indefinitely.

 

-1-



--------------------------------------------------------------------------------

3. Payments to Consultant. Consultant’s compensation hereunder will be as
follows:

(a) Monthly Fee. Consultant will receive as compensation hereunder two monthly
payments in cash in arrears, with the first payment due on April 28, 2013. The
amount of each of the first two payments will be $10,000.

Expenses. Any expenses above 100 dollars for two months of consulting must be
approved in advance.

(b) No Benefits. Recognizing that Consultant is an independent contractor,
Consultant and the Company agree that the Company will not be responsible for
any medical, retirement or other benefits for Consultant, nor will the Company
be responsible for the withholding, collection, determination or payment of any
tax or other imposition on the amounts due to Consultant hereunder, including,
without limitation, unemployment, payroll, social security or workers’
compensation withholdings.

4. Trade Secrets and Confidential Information Defined. For purposes of this
Agreement, a “Trade Secret” is any knowledge or information, whether written or
unwritten, including the whole or any portion or phase of any scientific or
technical information, design, process, procedure, formula, patent, compilation,
program, device, method, technique, improvement, or any financial information,
or listing of names, addresses or telephone numbers that: (1) derives economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by, other persons who can obtain economic
value from their disclosure or use; and (2) is the subject of efforts that are
reasonable under the circumstances to maintain their secrecy.

For purposes of this Agreement, “Confidential Information” will mean any
information or knowledge, whether written or unwritten, other than Trade
Secrets, which specifically relates to the Company’s business and finances
and/or the Company’s affiliates, clients, vendors, distributors, and others with
whom the Company does or has in the past done business, which the Company deems
to be confidential and proprietary and which is generally not known to others
outside the Company, regardless of when and by whom such information was
developed or acquired, and regardless of whether any of these are described in
writing, or are copyrightable, considered copyrightable, patentable or
considered patentable. Confidential Information also specifically includes
information or knowledge received by the Company from others, including its
clients and affiliates, which the Company has an obligation to treat as
confidential and also includes any confidential information acquired by
Consultant while retained by the Company.

5. Restrictions on Use and Disclosure. Consultant will not, during the term of
this Agreement or at any time thereafter, disclose, distribute, or publish or
cause to be disclosed, distributed, or published in whole or in part any
Confidential Information or Trade Secrets, to any person, firm, corporation,
association, or any other operation or entity, except to employees or agents of
the Company who are authorized by the Company to receive such information and
then, only on behalf of the Company and only to the extent necessary in order
for Consultant to perform faithfully his duties pursuant to this Agreement.
Consultant further agrees that he will not at any time reproduce or permit the
reproduction of any Confidential Information or Trade

 

-2-



--------------------------------------------------------------------------------

Secrets, except on behalf of the Company and then only to the extent necessary
in order for Consultant to perform his job duties and responsibilities.
Consultant will take all reasonable care to avoid the unauthorized disclosure,
publication, distribution, or reproduction of any Confidential Information or
Trade Secrets. Further, Consultant will not, during the term of this Agreement
or at any time thereafter, use for his own benefit or the benefit of any other
person, firm, corporation, association or other entity, or misappropriate, or
participate or assist in the misappropriation of any Confidential Information or
Trade Secret, whether for his own benefit, or the benefit of any other person,
firm, corporation, association or other entity. Consultant agrees that upon the
Company’s request, Consultant will immediately deliver up to the Company all
Confidential Information and Trade Secrets in Consultant’s possession and/or
control, as well as all related notes, records, memoranda, correspondence, files
and other papers, and all copies or duplication (whether in writing, electronic,
or digital format).

6. Diversion of Business. Consultant will not, during the period of this
Agreement, or at any time thereafter, either for Consultant, or on behalf of any
other person, firm, corporation or other operation or entity, directly or
indirectly;

(a) Divert or attempt to divert from the Company or any of its affiliates any
business whatsoever by influencing or attempting to influence, or soliciting or
attempting to solicit any of the customers or strategic partners of the Company
or any of the Company’s affiliates with whom Consultant may have communicated at
any time; or

(b) Divert or attempt to divert from the Company or any of its affiliates any
person employed by the Company or acting on behalf of or as a representative of
the Company or any of its affiliates by influencing or attempting to influence
such person to leave the Company’s employment or to work for or on behalf of any
other business.

7. Remedies. Consultant recognizes that a breach of any of the restrictive
covenants set forth in Sections 4, 5, or 6 hereof will cause irreparable harm to
the Company and that actual damages may be difficult to ascertain and in any
event may be inadequate. Accordingly, Consultant agrees that in the event of any
such breach, the Company will be entitled, without the posting of bond or other
security, to injunctive relief in addition to such other legal or equitable
remedies as may be available.

8. Compliance with Laws. In performance of the Services, Consultant will comply
with all laws, rules, regulations, applicable to Consultant and the Services,
and will comply with all applicable provisions of the Company’s Code of Business
Conduct and Insider Trading Policy.

9. Miscellaneous.

(a) Notices. Notices under this Agreement will be in writing and will be
delivered in person, by registered or certified mail, by overnight courier, by
facsimile transmission, or by other similar means to the recipient’s address set
forth below:

 

         If to Consultant, to:

    

Michael Nobel

Stockholm, Sweden

 

-3-



--------------------------------------------------------------------------------

         If to the Company, to:

    

CytoDyn Inc.

Nader Pourhassan, PhD.

5 Centerpointe Drive, Suite 400

Lake Oswego, Oregon 97035

                    cc.:

    

Miller Nash LLP

111 S.W. Fifth Avenue, Suite 3400

Portland, Oregon 97204

United States of America

Attn: Mary Ann Frantz

Fax: (503) 224-0155

(b) Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof, and supersedes all previous
agreements by and between the parties as well as all proposals, oral or written,
and all negotiations, conversations, or discussions heretofore had between the
parties related to this agreement.

(c) Amendment. This Agreement will not be deemed or construed to be modified,
amended, rescinded, canceled, or waived, in whole or in part, except by written
amendment signed by the parties hereto.

(d) Severability. In the event that any of the terms of this Agreement are in
conflict with any rule of law or statutory provision or are otherwise
unenforceable under the laws or regulations of any government or subdivision
thereof, such terms will be deemed stricken from this Agreement, but such
invalidity or unenforceability will not invalidate any of the other terms of
this Agreement and this Agreement will continue in force, unless the invalidity
or unenforceability of any such provisions hereof does substantial harm to, or
where the invalid or unenforceable provisions comprise an integral part of, or
are otherwise inseparable from, the remainder of this Agreement.

(e) Assignment. Consultant may not assign his rights or delegate his duties
under this Agreement without the prior written consent of the Company. This
Agreement will be binding upon Consultant’s permitted assigns, heirs and legal
representatives, and will inure to the benefit of the Company and its successors
and assigns.

(f) Consent. Unless otherwise expressly stated in this Agreement, if any action
is conditioned upon the consent of either party (i) such consent may not be
unreasonably withheld, delayed, or conditioned; and (ii) consent will be deemed
granted unless the consenting party notifies the other party in writing of the
reasons why such consent is not granted within 15 days following receipt of the
written request for consent.

(g) Counterparts. This Agreement may be executed in two or more counterparts,
and each such counterpart will be deemed an original hereof.

(h) Headings. Headings and subheadings in this Agreement are not intended to and
do not have any substantive content whatsoever.

 

-4-



--------------------------------------------------------------------------------

(i) Governing Law. This Agreement will be governed in all respects by the laws
of the state of Oregon.

[signature page follows]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have set their hands as of the Effective Date.

 

THE COMPANY

CytoDyn Inc.

    CONSULTANT   By:   /s/ Nader Pourhassan     /s/ Michael Nobel  

Nader Pourhassan

President and Chief Executive Officer

    Michael Nobel  

 

-6-